Order

PER CURIAM.
Daniel Austin appeals from a sentence and judgment of conviction for kidnapping, aggravated stalking, and third-degree domestic assault. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2014).